Exhibit 10.1


THIS AGREEMENT (this “Agreement”), dated June 28, 2011 is entered into by and
between NEOMEDIA TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and
YA GLOBAL INVESTMENTS, L.P. (the “Investor”).
 
WHEREAS:
 
 
A.
Reference is made to certain financing arrangements entered into by and between
the Company and certain of its former and/or current subsidiaries (collectively,
the “Obligors”) and the Investor, evidenced by, among other things, the
documents, instruments, and agreements listed on Exhibit X attached hereto and
incorporated herein by reference (collectively, together with all other
documents, instruments, and agreements executed in connection therewith or
related thereto, the “Existing Financing Documents”).

 
 
B.
Reference is also made to the Securities Purchase Agreement (the “Securities
Purchase Agreement”) dated as of May 27, 2010, between the Company and the
Investor pursuant to which the Company has issued and the Investor has purchased
the Convertible Debentures and Warrants.  All capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Securities
Purchase Agreement.

 
 
C.
The parties desire that, upon the terms and subject to the conditions contained
herein, the Company shall issue and sell to the Investor, as provided herein,
and the Investor shall purchase (i) up to  $1,050,000 of secured convertible
debentures in the form attached hereto as “Exhibit A”, which shall be
convertible into Common Stock (as converted such shares of Common Stock, shall
be Conversion Shares) and of which $250,000 of secured convertible debentures
(the “Sixth 2011 Convertible Debenture” which shall be deemed to be included in
the term Convertible Debentures) shall be funded within 5 business days of the
date hereof (the “Sixth 2011 Closing”), $450,000 of secured convertible
debentures (the “Seventh 2011 Convertible Debenture” which shall be deemed to be
included in the term Convertible Debentures) which may be funded on or before
July 15, 2011 (the “Seventh 2011 Closing”) and $350,000 of secured convertible
debentures (the “Eighth 2011 Convertible Debenture” which shall be deemed to be
included in the term Convertible Debentures) which may be funded on or before
August 15, 2011 (the “Eighth 2011 Closing” and together with the Sixth 2011
Closing and the Seventh 2011 Closing, the “Closings” and each a “Closing”), and
(ii) warrants substantially in the form attached hereto as “Exhibit B” (the
“Sixth 2011 Warrants”, which shall be deemed to be included in the term Warrants
and together with this Agreement, the Sixth 2011 Convertible Debenture, Seventh
2011 Convertible Debenture (if purchased), the Eight 2011 Convertible Debenture
(if purchased), the Existing Financing Documents and all other documents,
instruments and agreements executed in connection therewith or related thereto,
the “Financing Documents”), to acquire up to 3,000,000 additional shares of
Common Stock (as exercised, such shares of Common Stock shall be Warrant Shares)
for a total purchase price of up to $1,050,000 (the “Total Purchase Price”).

 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:
 
1.           Purchase and Sale of Sixth 2011 Convertible Debenture, Seventh 2011
Convertible Debenture, Eighth 2011 Convertible Debenture and Sixth 2011
Warrants.
 
(a)       Subject to the satisfaction (or waiver) of the terms and conditions of
this Agreement, (i) at the Sixth 2011 Closing the Investor agrees to purchase
and the Company agrees to sell and issue to the Investor the Sixth 2011
Convertible Debenture and Sixth 2011 Warrants; (ii) at the Seventh 2011 Closing
the Investor agrees to purchase and the Company agrees to sell and issue to the
Investor the Seventh 2011 Convertible Debenture; and (iii) at the Eighth 2011
Closing the Investor agrees to purchase and the Company agrees to sell and issue
to the Investor the Eighth 2011 Convertible Debenture.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)     The Sixth 2011 Closing shall take place at 10:00 a.m. Eastern Standard
Time within five business day of the date hereof, subject to notification of
satisfaction of the conditions to the Sixth 2011 Closing set forth in this
Agreement (or such other date as is mutually agreed to by the Company and the
Investor).  The Seventh 2011 Closing shall take place on or before July 15,
2011, subject to notification of satisfaction of the conditions to the Seventh
2011 Closing set forth in this Agreement (or such other date as is mutually
agreed to by the Company and the Investor).  The Eighth 2011 Closing shall take
place on or before August 15, 2011, subject to notification of satisfaction of
the conditions to the Eighth 2011 Closing set forth in this Agreement (or such
other date as is mutually agreed to by the Company and the Investor).  The
Closings shall occur at the offices of Yorkville Advisors, LLC, 101 Hudson
Street, Suite 3700, Jersey City, New Jersey 07302 (or such other place as is
mutually agreed to by the Company and the Investor).
 
(c)      Subject to the satisfaction (or waiver) of the terms and conditions of
this Agreement, (i) on the Sixth 2011 Closing Date, the Investor shall deliver
to the Company such aggregate proceeds for the Sixth 2011 Convertible Debenture
and Sixth 2011 Warrants to be issued and sold to such Investor at the Sixth 2011
Closing, minus the fees to be paid directly from the proceeds thereof as set
forth herein, and the Company shall deliver to the Investor the Sixth 2011
Convertible Debenture and Sixth 2011 Warrants duly executed on behalf of the
Company; (ii) on the Seventh 2011 Closing Date, the Investor shall deliver to
the Company such aggregate proceeds for the Seventh 2011 Convertible Debenture
to be issued and sold to such Investor at the Seventh 2011 Closing and the
Company shall deliver to the Investor the Seventh 2011 Convertible Debenture
duly executed on behalf of the Company; and (iii) on the Eighth 2011 Closing
Date, the Investor shall deliver to the Company such aggregate proceeds for the
Eighth 2011 Convertible Debenture to be issued and sold to such Investor at the
Eighth 2011 Closing and the Company shall deliver to the Investor the Eighth
2011 Convertible Debenture duly executed on behalf of the Company.
 
2.           Representations and Warranties of Investor.
 
(a)          The representations and warranties of the Investor set forth in
Section 2 of the Securities Purchase Agreement are hereby incorporated by
reference with such changes necessary to relate to this Agreement as if set
forth in their entirety herein (the “Investor Representations and
Warranties”).  For the avoidance of doubt, in the Investor Representations and
Warranties references to “Securities” shall be deemed references to the Sixth
2011 Convertible Debenture, the Sixth 2011 Warrants and, if purchased, the
Seventh 2011 Convertible Debenture and the Eighth 2011 Convertible Debenture and
the shares of Common Stock issuable upon conversion or exercise thereof,
references to “Conversion Shares” shall be deemed to reference the shares of
Common Stock issuable upon conversion of the Fifth 2011 Convertible Debenture
and, if purchased, the Seventh 2011 Convertible Debenture and the Eighth 2011
Convertible Debenture, references to “Warrant Shares” shall be deemed to
reference the shares of Common Stock issuable upon exercise of the Sixth 2011
Warrants and any reference to “Transaction Documents” shall be deemed to include
a reference to this Agreement, the Sixth 2011 Convertible Debenture, the Sixth
2011 Warrants and, if purchased, the Seventh 2011 Convertible Debenture and the
Eighth 2011 Convertible Debenture.
 
(b)          The Investor hereby represents and warrants that except as may
otherwise be disclosed on a disclosure schedule attached hereto, the Investor
Representations and Warranties are true and correct on the date hereof (except
for Investor Representations and Warranties that speak as of a specific date).
 
3.           Representations and Warranties of the Company.
 
(a)     The representations and warranties of the Company set forth in Section 3
of the Securities Purchase Agreement are hereby incorporated by reference with
such changes necessary to relate to this Agreement as if set forth in their
entirety herein (the “Company Representations and Warranties”).  For the
avoidance of doubt, in the Company Representations and Warranties references to
“Securities” shall be deemed references to the Sixth 2011 Convertible Debenture,
the Sixth 2011 Warrants and, if purchased, the Seventh 2011 Convertible
Debenture and the Eighth 2011 Convertible Debenture and the shares of Common
Stock issuable upon conversion or exercise thereof, references to “Conversion
Shares” shall be deemed to reference the shares of Common Stock issuable upon
conversion of the Sixth 2011 Convertible Debenture and, if purchased, the
Seventh 2011 Convertible Debenture and the Eighth 2011 Convertible Debenture,
references to “Warrant Shares” shall be deemed to reference the shares of Common
Stock issuable upon exercise of the Sixth 2011 Warrants and any reference to
“Transaction Documents” shall be deemed to include a reference to this
Agreement, the Sixth 2011 Convertible Debenture, the Sixth 2011 Warrants and, if
purchased, the Seventh 2011 Convertible Debenture and the Eighth 2011
Convertible Debenture.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)     The Company hereby represents and warrants that except as may otherwise
be disclosed on a disclosure schedule attached hereto or as set forth in the SEC
Documents, such Company Representations and Warranties are true and correct on
the date hereof (except for Company Representations and Warranties that speak as
of a specific date).
 
4.           Covenants.
 
(a)      With the exception of subsections 4(d), 4(g)(ii), 7(e) and 7(h), the
covenants set forth (or referenced) in Section 4 of the Securities Purchase
Agreement are hereby incorporated by reference with such changes necessary to
relate to this Agreement as if set forth in their entirety herein (the
“Covenants”).  For the avoidance of doubt, the Covenants’ references to
“Securities” shall be deemed references to the Sixth 2011 Convertible Debenture,
the Sixth 2011 Warrants and, if purchased, the Seventh 2011 Convertible
Debenture and the Eighth 2011 Convertible Debenture, and the shares of Common
Stock issuable upon conversion or exercise thereof, references to “Conversion
Shares” shall be deemed to reference the shares of Common Stock issuable upon
conversion of the Sixth 2011 Convertible Debenture and, if purchased, the
Seventh 2011 Convertible Debenture and the Eighth 2011 Convertible Debenture,
references to “Warrant Shares” shall be deemed to reference the shares of Common
Stock issuable upon exercise of the  Sixth 2011 Warrants and any reference to
“Transaction Documents” shall be deemed to include a reference to this
Agreement, the  Sixth 2011 Convertible Debenture, the  Sixth 2011 Warrants and,
if purchased, the Seventh 2011 Convertible Debenture and the Eighth 2011
Convertible Debenture.
 
(b)      The Company will use the proceeds from the sale of the Sixth 2011
Convertible Debenture and, when sold, the Seventh 2011 Convertible Debenture and
the Eighth Convertible Debenture, for the general corporate and working capital
purposes of the Company and its subsidiaries.
 
5.           Ratification of Financing Documents; Confirmation of Collateral;
Cross-Default; Cross-Collateralization; Further Assurances.
 
(a)       The Company hereby ratifies, confirms, and reaffirms all and singular
the terms and conditions of the Existing Financing Documents, and acknowledges
and agrees that, subject to the terms and conditions of this Agreement, all
terms and conditions of the Existing Financing Documents shall remain in full
force and effect and the Company remains liable to the Investor for the payment
and performance of all amounts due under the Existing Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
 
(b)       The Company hereby ratifies, confirms, and reaffirms that (i) the
obligations secured by the Financing Documents include, without limitation, all
amounts hereafter owed or due under the Sixth 2011 Convertible Debenture and, if
purchased, the Seventh 2011 Convertible Debenture and the Eighth 2011
Convertible Debenture, and/or the Financing Documents (the “Obligations”), and
any future modifications, amendments, substitutions, or renewals thereof, (ii)
all collateral, whether now existing or hereafter acquired, granted to the
Investor pursuant to the Financing Documents, or otherwise, shall secure all of
the Obligations until the full, final, and indefeasible payment of the
Obligations, and (iii) the occurrence of a default and/or event of default under
any Financing Document shall constitute a default and an event of default under
all of the Financing Documents, it being the express intent of the Company that
all of the Obligations be fully cross-collateralized, cross-guaranteed, and
cross-defaulted.
 
(c)       The Company has previously granted the Investor security interests in
all of its assets, and to confirm the same the Company hereby grants the
Investor a security interest in all of its assets, whether now existing or
hereafter acquired, including, without limitation, all accounts, inventory,
goods, equipment, software and computer programs, securities, investment
property, financial assets, deposit accounts, chattel paper, electronic chattel
paper, instruments, patents, patent applications, copyrights, trademarks,
trademark applications, trade names, domain names, documents, letter-of-credit
rights, health-care-insurance receivables, supporting obligations, notes secured
by real estate, commercial tort claims, and general intangibles including
payment intangibles, to secure the Obligations free and clear of all liens and
encumbrances, except those in favor of the Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)       The Company shall, from and after the execution of this Agreement,
execute and deliver to the Investor whatever additional documents, instruments,
and agreements that the Investor may require in order to correct any document
deficiencies, or to vest or perfect the Financing Documents and the collateral
granted therein more securely in the Investor and/or to otherwise give effect to
the terms and conditions of this Agreement and/or any documents, instruments and
agreement required in connection with, related to, or contemplated by this
Agreement, and hereby irrevocably authorizes the Investor to file any financing
statements (including financing statements with a generic description of the
collateral such as “all assets”), and take any other normal and customary steps,
the Investor deems necessary to perfect or evidence the Investor’s security
interests and liens in any such collateral.
 
(e)       The Company acknowledges and agrees that this Agreement shall
constitute an authenticated record as such term is defined in the Uniform
Commercial Code.
 
(f)        The Company acknowledges and agrees that nothing contained in this
Agreement, the  Sixth 2011 Convertible Debenture, the  Sixth 2011 Warrants and,
if purchased, the Seventh 2011 Convertible Debenture and the Eighth 2011
Convertible Debenture, or in any document, instrument or agreement required in
connection with, related to or contemplated thereby shall be deemed to
constitute (1) a waiver of any defaults or events of default now existing or
hereafter arising, (2) an agreement to forbear by the Investor with respect to
such defaults or events of default, or (3) an amendment, modification, extension
or waiver of any of the terms of the Financing Documents or of any of the
Investor’s rights and remedies thereunder.
 
6.           Conditions.
 
(a)       The obligation of the Investor hereunder to purchase the  Sixth 2011
Convertible Debenture is subject to the Investor having received an opinion of
counsel from counsel to the Company in a form satisfactory to the Investor;
provided that this condition is for the Investor’s sole benefit and may be
waived by the Investor at any time in its sole discretion.
 
(b)       The purchase by the Investor of the Seventh 2011 Convertible Debenture
at the Seventh 2011 Closing and the Eighth 2011 Convertible Debenture at the
Eighth 2011 Closing shall be in the Investor’s sole discretion and shall be
subject to, among other things, the following conditions:
 
(i)         The Common Stock shall be authorized for quotation or trading on the
Primary Market, trading in the Common Stock shall not have been suspended for
any reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.
 
(ii)        The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Seventh 2011
Closing and Eighth 2011 Closing as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Seventh 2011
Closing and the Eighth 2011 Closing.
 
(iii)       The Company shall have executed and delivered to the Investor the
Seventh 2011 Convertible Debenture and the Eighth 2011 Convertible Debenture.
 
(iv)       The Company shall have certified, in a certificate executed by two
officers of the Company and dated as of the Seventh 2011 Closing and the Eighth
2011 Closing, that all conditions to the Seventh 2011 Closing or Eighth 2011
Closing have been satisfied.
 
 
 

--------------------------------------------------------------------------------

 


7.           Fees and Expenses. The Company shall pay all of its costs and
expenses incurred by it connection with the negotiation, investigation,
preparation, execution and delivery of this Agreement, the  Sixth 2011
Convertible Debenture, the  Sixth 2011 Warrants, the Seventh 2011 Convertible
Debenture and the Eighth 2011 Convertible Debenture or any document, instrument
or agreement required in connection with, related to or contemplated
thereby.   The Company shall pay a structuring and due diligence fee to
Yorkville Advisors, LLC, the Investor’s investment manager, of $100,000 which
shall be paid directly from the proceeds of the First Closing.  The Company
acknowledges and agrees that the structuring and due diligence fee paid shall be
nonrefundable, fully earned as of the date of the execution of this Agreement,
and retained by the Investor as a fee and not applied in reduction of any other
Obligations.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of date first above written.
 

 
COMPANY:
 
NEOMEDIA TECHNOLOGIES, INC.
     
By:
    /s/ Michael W. Zima
 
Name:
Michael W. Zima
 
Title:
Chief Financial Officer




 
INVESTOR:
 
YA GLOBAL INVESTMENTS, L.P.
 
By:
Yorkville Advisors, LLC
   
its Investment Manager
 
     
By:
/s/ Gerald Eicke
 
Name:
Gerald Eicke
 
Title:
Managing Member



 
 

--------------------------------------------------------------------------------

 